Appeal by defendant from a judgment of the County Court, Rockland County *546(Meehan, J.), rendered August 29, 1996, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The determination as to whether to reopen a case for further testimony rests within the sound discretion of the trial court (see, People v Ventura, 35 NY2d 654; People v Saddler, 219 AD2d 796; People v Fama, 212 AD2d 542). Under the circumstances of this case, it cannot be said that the trial court improvidently exercised its discretion.
To the limited extent that the defendant’s remaining contentions are preserved for appellate review, they are without merit.
Joy, J. P., Krausman, Goldstein and Luciano, JJ., concur.